Citation Nr: 9929260	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-50 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia with patellofemoral syndrome of the right 
knee.

2.  Entitlement to an increased (compensable) rating for 
chondromalacia with patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984, and from March 1985 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
compensable disability ratings for her service-connected 
chondromalacia patellae with patellofemoral syndrome.


FINDING OF FACT

The veteran experiences pain in both knees, but does not have 
problems with either motion or instability; she does not 
experience functional loss to the degree contemplated by the 
criteria for a compensable rating.  


CONCLUSION OF LAW

A compensable rating for right or left knee chondromalacia 
with patellofemoral syndrome is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5014, 5260, 5261, 5257) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that her knee problems have become worse 
over time, manifested by chronic pain, crepitus, and limited 
range of motion, and thus more nearly approximate those 
requirements needed to qualify for compensable evaluations.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

Factual Background

The veteran's service medical records reveal her complaints 
and/or treatment for knee problems starting in July 1989.  
Initial diagnoses included bilateral patellofemoral 
arthralgia.  See treatment record date in November 1989.  In 
September 1993 a medical evaluation board re-characterized 
the veteran's disability as symptomatic patellofemoral pain 
syndrome with questionable lateral patella compression 
syndrome.  She was found unfit for duty.

More recently, at a May 1994 VA examination, the veteran 
reported that her knee problem began in approximately 1988.  
Specifically, she reported that it began with bilateral knee 
aches that gradually became more severe over time.  It was 
also reported that, while she did not experience swelling or 
locking, her knees did occasionally give way and her adverse 
symptomatology increased with activity.  On examination, she 
walked well, but squatted poorly because of pain in each knee 
joint.  No swelling or effusion was seen.  There was 2+ 
crepitus in each knee joint.  Range of motion of each knee 
joint was from 0 degrees of extension to 150 degrees of 
flexion.  It was also observed that the veteran could easily 
touch her heels to her buttocks.  There was no pain on full 
flexion or full extension in either knee joint.  The knees 
were stable.  The cruciate and collateral ligaments were 
intact.  McMurray's, pivot shift, and Lachman's signs were 
all negative.  The patellar-grinding test was 2+ in each knee 
joint.  Knee x-rays revealed mild narrowing of the right 
patellofemoral compartment compatible with a history of 
chondromalacia.  The diagnosis was chondromalacia patellae or 
patellofemoral syndrome. 

Thereafter, at a March 1996 VA examination, the veteran 
complained of chronic knee pain exacerbated by going up and 
down stairs.  However, she also reported that she did not 
have any noticeable swelling or giving way.  Moreover, the 
veteran reported that she did not wear any type of orthotics 
and did not take pain medication.  On examination, the knees 
had no malalignment or swelling.  There was no loss of motion 
or muscle power.  Both knees were stable; however, 
considerable discomfort was noted on passive patellar motion.  
Yet, the patellae tracked normally.  Knee x-rays were normal.  
(Specifically, the x-rays revealed that the bones were well 
formed, normally mineralized, and intact.  In addition, there 
was no apparent fracture or intrinsic bone lesion.  There was 
no evidence of osteomyelitis.  Knee joint spaces were well 
maintained and without appreciable arthritic change.  There 
was no evidence of joint effusion or intra-articular loose 
bodies.  Surrounding soft tissues are unremarkable.)  The 
diagnosis was bilateral patellofemoral syndrome. 

At a March 1997 VA examination, the veteran complained of 
chronic bilateral knee pain with activities that required her 
to bend her knees (i.e., climbing, kneeling, walking, farm 
work, etc.).  The veteran also reported that she wore 
bilateral knee orthotics and that non-steroidal anti-
inflammatory drugs helped relieve her pain.  On examination, 
there was no gross malalignment, swelling, or loss of motion.  
Crepitation and discomfort were noted on passive patellar 
motion.  However, the patellae tracked normally.  The knees 
were stable in all directions.  There was no loss of motion 
due to weakness and there was no muscle atrophy.  The 
diagnosis was bilateral patellofemoral syndrome.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

Historically, service connection has been granted for right 
and left knee chondromalacia with patellofemoral syndrome and 
these disabilities were evaluated by the RO as noncompensable 
under Diagnostic Code 5014 (osteomalacia) - 5257 (recurrent 
subluxation or lateral instability).  See RO decisions 
entered in August 1994 and April 1996.

Controlling laws and regulations provide that osteomalacia 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014, Note (1998).  Under Diagnostic 
Code 5260, a noncompensable rating is assigned when flexion 
of the knee is limited to 60 degrees; 10 percent is warranted 
when flexion is limited to 45 degrees; and 20 percent is 
warranted when flexion is limited to 30 degrees.  Diagnostic 
Code 5260.  Under Diagnostic Code 5261, a noncompensable 
rating is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; and 20 percent is assigned when extension is 
limited to 20 degrees.  Diagnostic Code 5261.  Moreover, 
under Diagnostic Code 5003 (degenerative arthritis), when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.

In addition, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

At the veteran's May 1995 VA examination, the range of motion 
of her knees were 0 to 150 degrees.  (Normal range of motion 
of the knee is from 0 to 140 degrees.  

38 C.F.R. § 4.71-3, Plate II (1998).)  In addition, the May 
1994 examiner reported that, while squatting was poor due to 
knee pain and her knees had 2+ crepitus, no swelling or 
effusion was present.  He also opined that the veteran could 
easily touch her heels to her buttocks and there was no pain 
on full flexion or full extension.  Similarly, while VA 
examiners in March 1996 and March 1997 observed discomfort 
and crepitus with passive patellar motion, the knees had no 
malalignment or swelling, and there was no loss of motion or 
muscle power.  Therefore, the Board finds that neither knee 
experiences sufficiently reduced flexion or extension 
(flexion limited to 45 degrees or extension limited to 10 
degrees) to warrant a compensable evaluation under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a (1998).  Moreover, because all VA examiners reported 
that the veteran's knees had full range of motion, 
compensable ratings are also not warranted under the 
aforementioned criteria in Diagnostic Code 5003.  Therefore, 
increased (compensable) ratings are not warranted based on 
the objective clinical findings.  

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion of either knee, DeLuca, supra, 
the salient point to be made in this regard is that the 
examiners took into account the veteran's pain before 
providing opinions as to the range of motion of her knees.  
Specifically, the May 1994 examiner specifically reported 
that there was no pain on full flexion or full extension in 
either knee joint; the March 1996 examiner specifically 
reported that there was no loss of motion or muscle power; 
and the March 1997 examiner specifically reported that there 
was no loss of motion due to weakness.  Additionally, the 
absence of findings indicative of pain, such as muscle 
atrophy, leads the Board to conclude that the veteran does 
not experience functional debility that equates to a 
compensable rating for either knee.  Accordingly, the veteran 
is not entitled to a higher evaluation for either knee 
disability, even when taking into account her complaints of 
pain.  


Although the provisions of Diagnostic Code 5003 allow for the 
assignment of a 10 percent rating when there is x-ray 
evidence of arthritis in two or more major joints, despite 
the absence of limited motion, Diagnostic Code 5003, the 
salient point to be made in this case is that the veteran 
does not have such a process show on x-ray.  

Next, the Board notes that when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

The Board also notes that, in a precedent opinion by VA 
General Counsel, it was noted that separate ratings may be 
assigned in cases where the service-connected disability 
includes both arthritis and instability, provided of course, 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 23-97 (July 1, 1997).  The basis for 
this opinion was that the applicable rating criteria "suggest 
that those codes apply either to different disabilities or to 
different manifestations of the same disability..."  Id.

Therefore, because the record on appeal shows that the RO 
considered both loss of range of motion and 
subluxation/instability as part of the veteran's service-
connected knee disabilities, the Board will consider whether 
the veteran is entitled to compensable ratings for 
subluxation or instability under Diagnostic Code 5257.  See 
RO decisions entered in August 1994 and April 1996.  Under 
Diagnostic Code 5257, recurrent subluxation or lateral 
instability will be rated 10 percent disabling if slight, 20 
percent disabling if moderate, and 30 percent disabling if 
severe.  38 C.F.R. § 4.71a.


In this regard it should be noted that the May 1994 VA 
examiner reported that the veteran's knees were stable with 
the cruciate and collateral ligaments intact, and the 
McMurray's, pivot shift, and Lachman's signs were negative.  
Moreover, the March 1996 VA examiner reported that both knees 
were stable and, while considerable discomfort was noted on 
passive patellar motion, the patellae tracked normally.  
Similarly, the March 1997 VA examiner opined that both knees 
were stable in all directions.  Moreover, while the veteran 
continued to experience discomfort with passive patellar 
motion, the patellae tracked normally.  Additionally, there 
is no evidence in the record that suggests even slight 
subluxation or instability in either knee.  Furthermore, the 
veteran reported at her March 1996 VA examination that she 
did not have any noticeable giving way.  Therefore, because 
the veteran does not experience a compensable degree of 
either subluxation or instability in either knee, compensable 
ratings are not warranted under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in written statements to 
the RO.  However, while a lay witness can provide evidence as 
to the visible symptoms or manifestations of a disease or 
disability, her belief as to the current severity of her 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).

Consequently, the Board concludes that the preponderance of 
the evidence is against the claims for compensable ratings.  
Furthermore, the Board has considered the doctrine of giving 
the benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.102, 4.3 (1998), but does not find 
the evidence is of such approximate balance as to warrant its 
application. 



ORDER

An increased (compensable) rating for right or left knee 
chondromalacia with patellofemoral syndrome is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

